Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


	Claim 9, line 1, change “The method according to claim 2” to –The method according to claim 1--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "determining a boiling point distribution comprises determining a hydrocarbon fluid chain length distribution from the at least one of the NMR translational diffusion distribution and NMR relaxation time distribution, relating the hydrocarbon fluid chain length distribution to a hydrocarbon fluid molecular weight distribution, and relating the hydrocarbon fluid molecular weight distribution to the boiling point distribution" in combination with the remaining claim elements as set forth in claims 1 and 3-17.	The prior art does not disclose or suggest the claimed "determining at least one of an NMR translational diffusion distribution and an NMR decay distribution from the at least one of a resulting translational diffusion signal and a resulting spin relaxation signal; determining a hydrocarbon fluid chain length distribution from the at least one of the NMR translational diffusion distribution and NMR decay distribution; relating the hydrocarbon fluid chain length distribution to a hydrocarbon fluid molecular weight distribution; and determining a boiling point distribution for the hydrocarbon fluid by relating the hydrocarbon fluid molecular weight distribution to the boiling point distribution" in combination with the remaining claim elements as set forth in claims 18-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852